In a proceeding to stay arbitration demanded by Richard Kovner, on the ground that a valid agreement to arbitrate had not been made, said demander appeals from so much of an order of the Supreme Court, Kings County, entered November 8, 1965 as granted the application with respect to certain damage claims, “including all claims and disputes regarding severance, overtime and vacation pay, retained salary, consultant’s fees, commissions and royalties allegedly due” him. By virtue of a concession in the applicants’ brief, their cross appeal (from so much of the order as denied the application with respect to the dispute concerning purchase of certain stock from Kovner) is deemed abandoned and withdrawn, without costs. Order modified, on the law, by adding to the provision staying arbitration of claims the following: “except all claims and disputes which have basis in the agreement between the parties dated as of December 15, 1964 and the Addendum No. 1 thereto dated January 21, 1965 and the application is denied as to such excepted claims and disputes.” As so modified, order affirmed insofar as appealed from, without costs. No questions of fact have been considered. In our opinion, the provision for arbitration contained in the Addendum No. 1 applies only to the two instruments above mentioned and to no others. The arbitrable subject-matter covered thereby relates not only to the purchase of Kovner’s stock but includes Kovner’s possible claims for sums due under paragraphs “7” and “9” of the agreement of December 15, 1964 and paragraph “ 6 ” of the Addendum No. 1 thereto.
Christ, Acting P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.